Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 57-65, 80-81 and 83-91 are pending.

Applicant's election without traverse of Group I, drawn to an isolated polynucleotide which encodes a multispecific antibody, an expression vector comprising said polynucleotide, a host cell, cell-free expression system comprising said vector, a kit comprising one or more said polynucleotide, filed April 19, 2022, is acknowledged. 

Claims 60-65, and 81 are withdrawn from further consideration by the examiner, 37 C.F.R. 1.142(b) as being drawn to non-elected inventions.  

Claims 57-59, 80 and 83-91, drawn to an isolated polynucleotide which encodes a multispecific antibody, an expression vector comprising said polynucleotide, a host cell, cell-free expression system comprising said vector, a kit comprising one or more said polynucleotide,  are being acted upon in this Office Action.  

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 14, 2020 has been considered by the examiner and an initialed copy of the IDS is included with this Office Action.
Drawings
The drawings filed on Oct 11, 2019 are acceptable.

Specification
The substitute specification filed on January 29, 2020 has been entered. 
Applicants should amend the first line of the specification to update the relationship between the instant application and U.S. Application No. 15/503,602, filed August 18, 2017, now U.S. Patent No. 10,487,156.
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code, See page 38, line 37 and p. 39, line 3, p. 44, line 10.  Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code.  See MPEP § 608.01.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 57, 80 and 83 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 57, 80, 83  recite the limitation "characterized in that".  It is unclear as to what characteristics are parts of the claims.  One of ordinary skill in the art cannot apprise the metes and bound of the claimed invention in order to avoid infringing on the claim.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 57-59, 80 and 83-91 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include:  (1) Actual reduction to practice, (2) Disclosure of drawings or structural chemical formulas, (3) Sufficient relevant identifying characteristics (such as: i. Complete structure, ii. Partial structure, iii. Physical and/or chemical properties, iv. Functional characteristics when coupled with a known or disclosed, and correlation between function and structure), (4) Method of making the claimed invention, (5) Level of skill and knowledge in the art, and (6) Predictability in the art.  “Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient.” MPEP § 2163.  
Claim 57 encompasses isolated polynucleotide which encodes any multispecific antibody comprising (i) a first pairing comprising a first heavy chain paired with a first light chain, wherein the first pairing comprises a first antigen binding site; and (ii) a second pairing comprising a second heavy chain paired with a second light chain wherein the second pairing comprises a second antigen binding site, characterised in that the first pairing comprises a first selective recognition site comprising at least one amino acid residue from the first heavy chain and at least one amino acid residue from the first light chain and the second pairing comprises a second selective recognition site comprising at least one amino acid residue from the second heavy chain and at least one amino acid residue from the second light chain, wherein the first and second selective recognition sites do not include residues from the antigen binding site of the first or second pairing, and wherein the combination of amino acid residues of the first selective recognition site differs by at least one amino acid residue from the combination of amino acid residues of the second selective recognition site such that the first and second selective recognition sites can be differentially bound by first and second selective recognition agents.
Claim 58 encompasses any expression vector comprising the polynucleotide of claim 57 operably linked to at least one regulatory sequence which permits expression of the multispecific antibody in a host cell or in a cell-free expression system. 
Claim 59 encompasses any host cell or cell-free expression system containing the expression vector of claim 58.
Claim 80 encompasses a kit for producing any multispecific antibody, the multispecific antibody comprising
(i) a first pairing comprising any first heavy chain paired with any first light chain,
wherein the first pairing comprises a first antigen binding site; and 
(ii) | a second pairing comprising any second heavy chain paired with any second light chain wherein the second pairing comprises a second antigen binding site, characterised in that the first pairing comprises a first selective recognition site comprising at least one amino acid residue from the first heavy chain and at least one amino acid residue from the first light chain and the second pairing comprises a second selective recognition site comprising at least one amino acid residue from the second heavy chain and at least one amino acid residue from the second light chain, wherein the first and second selective recognition sites do not include residues from the antigen binding site of the first or second pairing, and wherein the combination of amino acid residues of the first selective recognition site differs by at least one amino acid residue from the combination of amino acid residues of the second selective recognition site such that the first and second selective recognition sites can be differentially bound by first and second selective recognition agents, said kit comprising one or more polynucleotides, wherein the polynucleotide(s) encode(s) fragments of the first and second heavy chains and fragments of the first and second light chains wherein the fragments contain at least the residues of the first and second selective recognition sites.
Claim 81 encompasses a kit for isolating a multispecific antibody according to the method of any of claims 60 to 65 claim 60, wherein the kit comprises a first selective recognition agent and a second selective recognition agent.
Claim 82 encompasses a kit for producing and isolating a multispecific antibody,  the multispecific antibody comprising 
(i) a first pairing comprising a first heavy chain paired with a first light chain, wherein the first pairing comprises a first antigen binding site; and 
(ii) a second pairing comprising a second heavy chain paired with a second light chain wherein the second pairing comprises a second antigen binding site, characterised in that the first pairing comprises a first selective recognition site comprising at least one amino acid residue from the first heavy chain and at least one amino acid residue from the first light chain and the second pairing comprises a second selective recognition site comprising at least one amino acid residue from the second heavy chain and at least one amino acid residue from the second light chain, wherein the first and second selective recognition sites do not include residues from the antigen binding site of the first or second pairing, and wherein the combination of amino acid residues of the first selective recognition site differs by at least one amino acid residue from the combination of amino acid residues of the second selective recognition site such that the first and second selective recognition sites can be differentially bound by first and second selective recognition agents, wherein the kit comprises: 
(i) any one or more polynucleotides, wherein the polynucleotide(s) encode(s) any fragments of the first and second heavy chains and fragments of the first and second light chains wherein the fragments contain at least the residues of the first and second selective recognition sites; and 
(ii) a first selective recognition agent and a second selective recognition agent wherein the first and second selective recognition agents can selectively bind the first and second selective recognition sites within the fragments encoded by the one or more polynucleotides of (i).
Claim 84 encompasses the isolated polynucleotide of claim 57, wherein the first and/or second selective recognition site comprises one or more amino acid residues located within the constant region of the light chain. 
Claim 85 encompasses the isolated polynucleotide of claim 57, wherein the first and/or second selective recognition site comprises one or more amino acid residues located within the constant region of the heavy chain.
Claim 86 encompasses the isolated polynucleotide of claim 85, wherein the first and/or second selective recognition site comprises one or more amino acid residues located within the CH1 domain of the heavy chain. 
Claim 87 encompasses the isolated polynucleotide of claim 57, wherein at least the constant region of the first heavy chain and second heavy chain are derived from different immunoglobulin subtypes and the first and/or second selective recognition site comprises one or more residues that differ between the subtypes. 
Claim 88 encompasses the isolated polynucleotide of claim 87, wherein the different immunoglobulin subtypes are selected from the group consisting of: IgG1, IgG2, IgG3, and IgG4. 
Claim 89 encompasses the isolated polynucleotide of claim 87, wherein the different immunoglobulin subtypes are different human immunoglobulin subtypes.
Claim 90 encompasses the isolated polynucleotide of claim 57, wherein at least the constant region of the first heavy chain and second heavy chain are derived from different immunoglobulin allotypes and the first and/or second selective recognition site comprises one or more residues that differ between the allotypes. 
Claim 91 encompasses the isolated polynucleotide of claim 90, wherein the different immunoglobulin allotypes are different human immunoglobulin allotypes.
For claims drawn to a genus, MPEP § 2163 states the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., complete or partial structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, method of making the claimed invention, level of skill and knowledge in the art and predictability in the art sufficient to show that applicant was in possession of the claimed genus.  See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.  
The specification discloses screening VHH species for the IgG variation in the CH1 paired with Clambda or Kcappa.  The specification discloses just five VHH antibodies.  VHH clone 8G12 comprises the amino acid sequence of SEQ ID NO: 15, which is specific for mutation (R133K, E137G, S138G, N192S, F193L and S178Y); VHH clone 8G1 comprises the amino acid sequence of SEQ ID NO: 16, VHH clone 8G11 comprises the amino acid sequence of SEQ ID NO: 17, VHH clone 8B03 comprises the amino acid sequence of SEQ ID NO: 18 and VHH clone 8G09 comprises the amino acid sequence of SEQ ID NO: 19.   Clones 8G11 and 8B03 are binding to Fmut4 (having a kappa light chain); clone 8G09 binds to Fmut4, see p. 77, Table 14. 
Other than the polynucleotide encoding a VHH single chain antibody comprising the amino acid sequence selected from the group consisting of SEQ ID NO: 15-19 that recognize and differentiate between distinct CH1-CL domain pairings for the IgG variation in the CH1 paired with Clambda or Ckappa, the specification does not describe the structure, e.g., polynucleotide sequence encoding each of the two heavy and two light chain variable region that correlate with binding to all targets for the claimed multispecific antibodies.  
It is known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope.  
For example, Lloyd et al. taught that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (Lloyd et al. Protein Engineering, Design & Selection 2009, 22:159-168; see, e.g., Discussion).  
Similarly, Edwards et al., J Mol Biol. 2003 Nov 14;334(1): 103-118, found that over 1000 antibodies, all different in amino acid sequence, were generated to a single protein; 568 different amino acid sequences identified for the V(H) CDR3 domains of these antibodies (Abstract). Given that hundreds of unique antibody structures may bind a single antigen, the structure of an antibody cannot be predicted from the structure of the antigen (as held in Amgen), and a single species, or small group of species, cannot define a structure-function relationship so as to be representative of all the antibodies that bind to that antigen (as held in Abbvie).  
In this case, there are polynucleotides encoding multispecific antibodies in the specification as filed.  Furthermore, the specification does not adequately describe first antigen binding site that comprises a first pairing of any first heavy chain paired with any first light chain and the second binding site that comprises a second pairing of any second heavy chain paired with any second light chain.  Thus one of skill in the art cannot "visualize or recognize" most members of the genus of polynucleotides which encode multispecific antibodies.

Furthermore, a skilled artisan in the art would recognize that the specificity of an antibody is dependent upon six specific CDR sequences, or specific VH and VL sequences, the corresponding polynucleotide sequences.  
At the time the invention was made, the state of the art is such that even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may affect IgG binding to the neonatal Fc receptor (FcRn) and pharmacokinetics.  
For example, Piche-Nicholas et al MABS 10(1): 81-94, 2018; PTO 892) teaches altering complementary-determining region (CDRs) by 1-5 mutations significantly alter binding affinity to FcRn in vitro, see entire document, abstract, p. 95, right col, in particular.   Engineering CDRs by modify local charge and thus maintain affinity to FcRn at 400 nM or weaker in vitro while retaining antigen binding may have far-reaching implications in the half-life optimization efforts of IgG therapeutics with respect to in vivo pharmacokinetics, see p. 90, in particular.
Furthermore, antibody that binds to antigen from one species may not bind to the same antigen from other species.
For example, Yu et al (Investigative Ophthalmology & Visual Science 49(2): 522-527, February 2008; PTO 892) teach bevacizumab, which is a humanized anti-human VEGF-A mAb A.4.6.1 binds specifically to human VEGF-A, the same antibody does not bind to mouse VEGF-A (see page 522, right col., page 523, Figure 1, in particular).
Poosarla et al (Biotechn. Bioeng. 114(6): 1331-1342, 2017; PTO 892) teach substantial diversity in designed mAbs (sharing less than 75% sequence similarity to all existing natural antibody sequences) that bind to the same 12-mer peptide, binding to different epitopes on the same peptide. Said reference further teaches “most B-cell epitopes... in nature consist of residues from different regions of the sequence and are discontinuous...de novo antibody designs against discontinuous epitopes present additional challenges...". (See entire reference.)
Give the one or more polynucleotides are not adequately described, a kit comprising such one 
one or more polynucleotides, wherein the polynucleotides encode(s) any fragments of the first and second heavy chains and any fragments of the first and second light chain wherein the fragments contain at least the residues of the first and second selective recognition sites is not adequately described.  
Regarding “derived” in claims 87 and 90, the term “derived” encompasses derivative, e.g., substitution, deletion, addition or a combination thereof.  The specification does not teach where and what amino acid in which constant region of which heavy and/or light chain to be substituted, added or a combination thereof such that the derivative of light chains still pairs with the heavy chain.   Thus, one of skill in the art cannot "visualize or recognize" most members of the genus.
As such, the specification does not disclose a representative number of species of polynucleotides which encode any multispecific antibodies comprising (i) a first pairing comprising a first heavy chain paired with a first light chain, wherein the first pairing comprises a first antigen binding site; and (ii) a second pairing comprising a second heavy chain paired with a second light chain wherein the second pairing comprises a second antigen binding site, characterised in that the first pairing comprises a first selective recognition site comprising at least one amino acid residue from the first heavy chain and at least one amino acid residue from the first light chain and the second pairing comprises a second selective recognition site comprising at least one amino acid residue from the second heavy chain and at least one amino acid residue from the second light chain, wherein the first and second selective recognition sites do not include residues from the antigen binding site of the first or second pairing, and wherein the combination of amino acid residues of the first selective recognition site differs by at least one amino acid residue from the combination of amino acid residues of the second selective recognition site such that the first and second selective recognition sites can be differentially bound by first and second selective recognition agents, the corresponding expression vector, host cell or cell-free expression system and kit comprising one or more polynucleotides encoding any fragments of the disclosed first and second heavy chains and fragments of the first and second light chains.  
Therefore, it appears that the instant specification does not adequately disclose the breadth of the polynucleotide encoding any multispecific antibodies that recognize one or more amino acid residues located within the constant region of the light chain or one or more amino acid residues located within the constant region of the heavy chain, such as the CH1 domain of the heavy chain.  In light of this, a skilled artisan would reasonably conclude that Applicant was not in possession of the genus of all the said polynucleotide encoding any multispecific antibodies, vector, host cell and kit at the time the instant application was filed, and hence not in possession of the claimed method of using said polynucleotide for producing said multispecific antibodies at the time the application was filed.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111 (Fed. Cir. 1991), clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed” (pg. 1117). The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed” (pg. 1116).  
As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of multispecific antibodies wherein the first heavy chain and light chain differ by one of more amino acid residue in the constant region and the first and/or second recognition site comprises one or more residues that differ between chains or the first and second heavy chain derived from different immunoglobulin subtypes or allotypes such as human immunoglobulin subtypes or different human allotypes, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. 
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991). 
One cannot describe what one has not conceived.  See Fiddles v. Baird, 30 USPQ2d 1481, 1483.  In Fiddles v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class.  The specification provided only the bovine sequence.  
In light of the number of representative number of species provided, the unpredictable art, the lack of structural features common to the members of the genus, one skilled in the art would recognize that applicant was NOT in possession of the genus of polynucleotide encoding all multispecific antibodies wherein the first and/or second selective recognition sites comprises one more amino acid residues located within the constant region of the light chain (claim 84) or wherein the first and/or second selective recognition sites comprises one more amino acid residues located within any constant region, e.g., CH1, CH2, CH3 or CH4 of the heavy chain (claim 85) or wherein the first and/or second selective recognition sites comprises one more amino acid residues located within the CH1 domain of the heavy chain (claim 86).
Therefore, only (1) an isolated polynucleotide encoding a VHH single chain antibody comprising the amino acid sequence of SEQ ID NO: 15 that recognizes a human CH1 domain comprising at least one amino acid substitution selected from the group consisting of R133K, E137G, S138G, N192S, F193L, and S178Y, and wherein the position of the substitution is based on EU numbering, (2) an isolated polynucleotide encoding a VHH single chain antibody comprising the amino acid sequence selected from the group consisting of SEQ ID NO: 16-19 that recognizes a human CH1 domain comprising at least one amino acid substitution selected from the group consisting of R133K, E137G, S138G, N192S, F193L, and S178Y, and (ii) a kappa light chain, and wherein the position of the substitution is based on EU numbering, (3) an expression vector comprising the polynucleotide above and operably linked to at least one regulatory sequence, which permits expression of the VHH antibody in a host cell or in a cell-free expression system, (4) a host cell or cell-free expression system comprising the expression vector above, a kit for producing the VHH antibody above comprising the polynucleotide above, but not the full breadth of the claims meets the written description provision of 35 U.S.C. § 112, first paragraph.  
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).

Claims 57-59, 80 and 83-91 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an isolated polynucleotide encoding a VHH single chain antibody comprising the amino acid sequence of SEQ ID NO: 15 that recognizes a human CH1 domain comprising at least one amino acid substitution selected from the group consisting of R133K, E137G, S138G, N192S, F193L, and S178Y, and wherein the position of the substitution is based on EU numbering, (2) an isolated polynucleotide encoding a VHH single chain antibody comprising the amino acid sequence selected from the group consisting of SEQ ID NO: 16-19 that recognizes a human CH1 domain comprising at least one amino acid substitution selected from the group consisting of R133K, E137G, S138G, N192S, F193L, and S178Y, and (ii) a kappa light chain, and wherein the position of the substitution is based on EU numbering, (3) an expression vector comprising the polynucleotide above and operably linked to at least one regulatory sequence, which permits expression of the VHH antibody in a host cell or in a cell-free expression system, (4) a host cell or cell-free expression system comprising the expression vector above, a kit for producing the VHH antibody above comprising the polynucleotide above, does not reasonably provide enablement for any isolated polynucleotide which encode any multispecific antibody as set forth in claims 57-59, 80 and 83-91.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is “undue” include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability in the art, 5) existence of working examples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
Enablement is not commensurate in scope with claims as how to make and use any polynucleotide encoding all multispecific antibody as set forth in claims 57-59, 80 and 83-91.
Claim 57 encompasses isolated polynucleotide which encodes any multispecific antibody comprising (i) a first pairing comprising a first heavy chain paired with a first light chain, wherein the first pairing comprises a first antigen binding site; and (ii) a second pairing comprising a second heavy chain paired with a second light chain wherein the second pairing comprises a second antigen binding site, characterised in that the first pairing comprises a first selective recognition site comprising at least one amino acid residue from the first heavy chain and at least one amino acid residue from the first light chain and the second pairing comprises a second selective recognition site comprising at least one amino acid residue from the second heavy chain and at least one amino acid residue from the second light chain, wherein the first and second selective recognition sites do not include residues from the antigen binding site of the first or second pairing, and wherein the combination of amino acid residues of the first selective recognition site differs by at least one amino acid residue from the combination of amino acid residues of the second selective recognition site such that the first and second selective recognition sites can be differentially bound by first and second selective recognition agents.
Claim 58 encompasses any expression vector comprising the polynucleotide of claim 57 operably linked to at least one regulatory sequence which permits expression of the multispecific antibody in a host cell or in a cell-free expression system. 
Claim 59 encompasses any host cell or cell-free expression system containing the expression vector of claim 58.
Claim 80 encompasses a kit for producing any multispecific antibody, the multispecific antibody comprising
(i) a first pairing comprising any first heavy chain paired with any first light chain,
wherein the first pairing comprises a first antigen binding site; and 
(ii) | a second pairing comprising any second heavy chain paired with any second light chain wherein the second pairing comprises a second antigen binding site, characterised in that the first pairing comprises a first selective recognition site comprising at least one amino acid residue from the first heavy chain and at least one amino acid residue from the first light chain and the second pairing comprises a second selective recognition site comprising at least one amino acid residue from the second heavy chain and at least one amino acid residue from the second light chain, wherein the first and second selective recognition sites do not include residues from the antigen binding site of the first or second pairing, and wherein the combination of amino acid residues of the first selective recognition site differs by at least one amino acid residue from the combination of amino acid residues of the second selective recognition site such that the first and second selective recognition sites can be differentially bound by first and second selective recognition agents, said kit comprising one or more polynucleotides, wherein the polynucleotide(s) encode(s) fragments of the first and second heavy chains and fragments of the first and second light chains wherein the fragments contain at least the residues of the first and second selective recognition sites.
Claim 81 encompasses a kit for isolating a multispecific antibody according to the method of any of claims 60 to 65 claim 60, wherein the kit comprises a first selective recognition agent and a second selective recognition agent.
Claim 82 encompasses a kit for producing and isolating a multispecific antibody,  the multispecific antibody comprising 
(i) a first pairing comprising a first heavy chain paired with a first light chain, wherein the first pairing comprises a first antigen binding site; and 
(ii) a second pairing comprising a second heavy chain paired with a second light chain wherein the second pairing comprises a second antigen binding site, characterised in that the first pairing comprises a first selective recognition site comprising at least one amino acid residue from the first heavy chain and at least one amino acid residue from the first light chain and the second pairing comprises a second selective recognition site comprising at least one amino acid residue from the second heavy chain and at least one amino acid residue from the second light chain, wherein the first and second selective recognition sites do not include residues from the antigen binding site of the first or second pairing, and wherein the combination of amino acid residues of the first selective recognition site differs by at least one amino acid residue from the combination of amino acid residues of the second selective recognition site such that the first and second selective recognition sites can be differentially bound by first and second selective recognition agents, wherein the kit comprises: 
(i) any one or more polynucleotides, wherein the polynucleotide(s) encode(s) any fragments of the first and second heavy chains and fragments of the first and second light chains wherein the fragments contain at least the residues of the first and second selective recognition sites; and 
(ii) a first selective recognition agent and a second selective recognition agent wherein the first and second selective recognition agents can selectively bind the first and second selective recognition sites within the fragments encoded by the one or more polynucleotides of (i).
Claim 84 encompasses the isolated polynucleotide of claim 57, wherein the first and/or second selective recognition site comprises one or more amino acid residues located within the constant region of the light chain. 
Claim 85 encompasses the isolated polynucleotide of claim 57, wherein the first and/or second selective recognition site comprises one or more amino acid residues located within the constant region of the heavy chain.
Claim 86 encompasses the isolated polynucleotide of claim 85, wherein the first and/or second selective recognition site comprises one or more amino acid residues located within the CH1 domain of the heavy chain. 
Claim 87 encompasses the isolated polynucleotide of claim 57, wherein at least the constant region of the first heavy chain and second heavy chain are derived from different immunoglobulin subtypes and the first and/or second selective recognition site comprises one or more residues that differ between the subtypes. 
Claim 88 encompasses the isolated polynucleotide of claim 87, wherein the different immunoglobulin subtypes are selected from the group consisting of: IgG1, IgG2, IgG3, and IgG4. 
Claim 89 encompasses the isolated polynucleotide of claim 87, wherein the different immunoglobulin subtypes are different human immunoglobulin subtypes.
Claim 90 encompasses the isolated polynucleotide of claim 57, wherein at least the constant region of the first heavy chain and second heavy chain are derived from different immunoglobulin allotypes and the first and/or second selective recognition site comprises one or more residues that differ between the allotypes. 
Claim 91 encompasses the isolated polynucleotide of claim 90, wherein the different immunoglobulin allotypes are different human immunoglobulin allotypes.
The specification discloses screening VHH species for the IgG variation in the CH1 paired with the light chain Clambda or CKappa.  The specification discloses just five VHH antibodies.  VHH clone 8G12 comprises the amino acid sequence of SEQ ID NO: 15, which is specific for mutation (R133K, E137G, S138G, N192S, F193L and S178Y); VHH clone 8G1 comprises the amino acid sequence of SEQ ID NO: 16, VHH clone 8G11 comprises the amino acid sequence of SEQ ID NO: 17, VHH clone 8B03 comprises the amino acid sequence of SEQ ID NO: 18 and VHH clone 8G09 comprises the amino acid sequence of SEQ ID NO: 19.   Clones 8G11 and 8B03 are binding to Fmut4 (having a kappa light chain); clone 8G09 binds to Fmut4, see p. 77, Table 14. 
However, the specification does not teach the structure, e.g., polynucleotide sequence encoding heavy chain variable region (VH) and light chain variable region (VL) that correlate with binding to all targets for the claimed multispecific antibodies.  There are no working examples of multispecific antibody that binds to any antigen or any epitope of all antigens, other than the five VHH single chain antibodies comprising the amino acid sequence selected from the group consisting of SEQ ID NO: 15-19 that recognize and differentiate between distinct CH1-CL domain pairings for the IgG variation in the CH1 paired with Clambda or Ckappa.
One skilled in the art cannot predict which polynucleotides encoding which multispecific antibodies wherein the first and/or second selective recognition sites comprises any one more amino acid residues located within the constant region of the light chain (claim 84) or wherein the first and/or second selective recognition sites comprises any one more amino acid residues located within any constant region, e.g., CH1, CH2, CH3 or CH4 of the heavy chain (claim 85) or wherein the first and/or second selective recognition sites comprises any one more amino acid residues located within the CH1 domain of the heavy chain (claim 86).
Regarding “derived” in claims 87, 90, the term “derived” encompasses derivative, e.g.,  substitution, deletion, addition or a combination thereof.  The specification does not teach where and what amino acid within which constant region of heavy and/or light chain to be substituted, added, deleted or a combination thereof such that the modified heavy chain or allotype thereof still maintain its tertiary structures and effector function.  One of skill in the art cannot predict which polynucleotide encoding such derivative. 
Give the one or more polynucleotides are not enabled, a kit comprising such one 
one or more polynucleotides, wherein the polynucleotides encode(s) any fragments of the first and second heavy chains and any fragments of the first and second light chain wherein the fragments contain at least the residues of the first and second selective recognition sites is not enabled.  
As such, one skilled in the art would need to resort to undue experimentation in a complex and unpredictable field in order to determine how to perform the invention as claimed.

Notice re Prior Art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 57-59 and 84-89 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by US Pat No 10,047,163 (filed December 24, 2015, claimed earliest priority to US 61/762,755 filed Feb 8, 2013; PTO 892).
Regarding claim 57, the ‘163 patent teaches nucleic acids such as DNA or cDNA or RNA encoding the reference multispecific antibody (see col. 16, line 24-46) or bispecific antibody that binds to X and Y wherein the antibody comprises a first binding region (binding to Z or CD324) having a first CL domain comprising a S176K and N137K or N137R mutation, and a first CH1 domain comprising a S188D and T192D mutation; and a second binding region (binding to X or nectin 4) having a second CL domain comprising a S176D and N137D mutation and a second CH1 domain comprising a S188K and T192K mutation wherein the residues are numbered according to Kabat, see entire document, reference claims, Fig. 1, in particular. 

    PNG
    media_image1.png
    476
    646
    media_image1.png
    Greyscale

In this regard the CH1 domain of monospecific antibody 1 (black oval) is altered to impart a negative charge while the CL domain of the same antibody (white oval) is altered to impart a positive charge. Conversely, in monospecific antibody 2 the CH1 domain (light gray oval) is altered to exhibit a positive charge while the CL domain (dark gray oval) is altered to exhibit a negative charge. Additionally, the Fc regions of both heavy chains are engineered to exhibit a "knobs into holes" configuration to promote heavy chain heterodimerization, see Fig 1 to the right, in particular.
The reference bispecific antibody construct comprises a first pairing comprising a first light chain pairing with a first heavy chain that binds to antigen Z and a second pairing of comprising a second light chain pairing with a second heavy chain that binds to antigen X, see FIG 1 above.  The first light chain 
comprises a first VL and a first CL domain having different amino acid, such as positive charge amino acid substitution in the CL constant domain and paring with a first heavy chain comprising VH binding domain and a CH1 domaining having different amino acid such as negative charge amino acid (aka differs by at least one residue), see left side of bispecific construct in FIG1.  The second light chain comprises a VL and a CL domain having different amino acid, e.g., negative charge amino acid residue paired with the second heavy chain comprising a VH and a CH1 having positive charge amino acid residues (aka differs by at least one residue) to enable correct pairing of different heavy chains and different light chain, see right side of bispecific construct in FIG1, col. 33, Table 3, Example 3, in particular.   The pairing of the first VL and VH forms the first recognition site  that binds to first antigen (Z) and the pairing of the second VH and VL forms the second recognition site and differentially bound by second agent (X).
	Regarding claim 58, the ‘163 patent teaches expression vector comprising the reference polynucleotide linked to regulatory sequence, e.g., promoter for recombinant expression of the reference multispecific antibody, see col. 16, line 63-67.  
	Regarding claim 59, the ‘163 patent teaches host cell, e.g., COS, CHO-S, HEK-293T cell, E coli, yeast comprising the recombinant expression construct, see col. 16, line 55-67 to col. 17, line 39.
Regarding claims 84-86, the reference bispecific antibody comprises S188D, T192D in the CH1 domain and the light chain constant region (CL) comprises S176K and N137K in one arm while S188K, T192K and CL S176D and N137D in the other arm or vice versa, see col. 29, line 22-35, in particular. 
Regarding claims 87-89, the ‘163 patent teaches the CL domain will comprise a kappa CL domain. In other embodiments the source antibody may comprise a lambda CL domain. As the sequences of all human IgG CL domains are well known, one skilled in the art may easily analyze both lambda and kappa sequences in accordance with the instant disclosure and employ the same to provide compatible multispecific antibody constructs. Similarly, all human CH1 domain sequences are from different isotypes (IgM, IgD, IgE, IgA) and subclasses (IgG1, IgG2, IgG3, IgG4, IgA1, IgA2) are well known and characterized. Accordingly, one skilled in the art may readily exploit source antibodies comprising any isotype or subclass and alter or modify the electrostatic charge distribution in each discrete domain as taught by the instant disclosure to provide the multispecific antibodies of the present invention, see col. 6, line 17-39.   The reference first and second light chain differ by at least one amino acid in the constant region, e.g., first CL domain comprises residues S176K, S174, N138K, N137R for positive charge residues, and second CL domain comprises S176D, and N137D for negative charge residues or vice versa, see Table 2, col. 27-28, claim 1, in particular.  
Thus, the reference teachings anticipate the claimed invention.

Claims 57-59, 80, 83 and 87-91 are rejected under 35 U.S.C. 102 (a)(1) or (a)(2) as being anticipated by US 2009/0182127 (Kjaergaard hereafter, published July 16, 2009; PTO 892).
Regarding claim 57, Kjaergaard teaches polynucleotide such as cDNA encoding the reference bispecific antibody, Example 3-4, in particular.   The bispecific IgG antibody obtained from two different antibodies wherein the antibody comprises a first pair of antibody light chain and heavy chain proteins (which may be referred to as the "first light chain-heavy chain pair" or "FLCHCP"), which (a) has specificity for a first target (by virtue of the particular variable domains comprised therein) and (b) comprises a constant domain comprising at least some substitutions of amino acid residues normally involved in constant chain intramolecular interactions in a wild-type homolog or in the same "type" of antibody, see para. [0039].  The reference recognition sites, i.e., variable domains are different as the bispecific antibody binds to different antigens and comprises different variable domains.  The reference bispecific antibody comprises different amino acids in the first and second LCHCPs to promote heterodimer (BsAb) formation, see Example 2.  The reference "first light chain-heavy chain pair" or "FLCHCP") or and SLCHCP protein comprises K96E substitution in the CH1 domain and E15K substitution in the CL domain (see Table 1, in particular).  The reference FLCHCP may further comprises K253E, D282K and K322D while the SLCHP may comprises D233K, E240K and K292D or vice versa, see Table 1, para. [0046], in particular.  The reference first heavy chain (FLCHCP) and second heavy chain (SLCHP) differ at the CH1 domain and the light chain CL domain.   The different human IgG 1 heavy chain allotype KM and GM as well as the light chain allotype, i.e., Kappa/Lambda sequences differ in several positions, see para. [0105] to [0119].  
Regarding claim 58, Kjaergaard teaches mammalian expression vector, see para. [0164]. 
Regarding claim 59, Kjaergaard teaches host cell such as HEK293 6E cells comprising the reference expression vector for producing the bispecific antibody, see para. [0172]. 
Regarding claim 80 and 83, Kjaergaard teaches a kit (see para. [0161]) and one or more polynucleotides fragments, e.g., primers (aka polynucleotides encodes fragment of VH and VL) designed for the amplification of the variable light (VL) and variable heavy (VH) chain genes of HuTF-33F9 and HuKIR1-7F9 and HuKIR1-7F9, respectively, see p. 16-18, Table 12, para. [0165]. 
Regarding claims 87-91, Kjaergaard teaches the first and second heavy chain constant region are from any isotype or subtype such as human IgG1, IgG2, IgG3, IgG4, see para. [0045], [0147] to [0155] or allotype, e.g., IgG1 KM or GM, see para. [0101] to [0102] and light chain Ckappa 1TZG, 1HZH, see para. [0101], [0145], [0146], [0156] to [0159].  
Thus, the reference teachings anticipate the claimed invention.


	Conclusion

No claim is allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 572-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644